DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-11 and 23-32 are pending in the instant application. Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-4 and 6-9 are rejected. Claims 1, 2, 10, 11, 30, and 31 are objected. Claim 32 is allowed.
Information Disclosure Statements
	The information disclosure statements filed on June 24, 2021 and February 24, 2020 have been considered and signed copies of form 1449 are enclosed herewith.
Drawings
The drawings are objected to because each sheet does not disclose which number sheet out of the total number of sheets it is (i.e., the first sheet should have “1/14” written on it). Also, the sheets are not labeled with figure numbers (i.e., the first sheet should also have “Figure 1” written on it). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-4 and 6-11 (and new claims 30-32), and the species outlined in the response filed on June 24 2021 is acknowledged. Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-4, 6-11 and 30-32 has been searched and examined in its entirety). The restriction requirement between the groups is still deemed proper and is hereby made final.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)((1) as being anticipated by WO 2018/138293 A1.
WO 2018/138293 A1 discloses the compound 
    PNG
    media_image1.png
    111
    147
    media_image1.png
    Greyscale
(see page 199) which anticipates a compound of the instant claims wherein R1, R4 and R5 are hydrogen, R6 is tert-butoxycarbonyl, R2 is phenylene, L1 is -(CH2)y-O- wherein y is 0, R3 is 
    PNG
    media_image2.png
    100
    86
    media_image2.png
    Greyscale
 wherein R7b is hydrogen, and L2 is -(CH2)x- wherein x is 0.


Claim Objections
s 1 and 2 are objected to because of the following informalities: the claims contain periods within the claim (i.e., see the definitions for L1 and L2). Appropriate correction is required.
Claims 10, 11, 30, and 31 are objected to for depending on a previous rejected claim.
Allowable Subject Matter
Claim 32 is allowed. No prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626